—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court abused its discretion in denying defendant’s motion for a bifurcated trial in this personal injury action. Plaintiff did not oppose the motion and thus a fortiori failed to establish the need to depart from the general rule that “issues of liability and damages in a negligence action are distinct and severable issues which should be tried and determined separately” (Martinez v Town of Babylon, 191 AD2d 483, 484; see, Loncz v Blagrove, 254 AD2d 735, 736; Cutsogeorge v Hertz Corp., 239 AD2d 540; see also, 22 NYCRR 202.42 [a]). (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Bifurcate Trial.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.